UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellant,
                 v.                            No. 01-4946
ROBERT E. HAINES,
               Defendant-Appellee.
                                        
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                           (CR-01-256)

                       Argued: May 9, 2002

                      Decided: July 11, 2002

     Before WILKINSON, Chief Judge, and WILLIAMS and
                   KING, Circuit Judges.



Reversed and remanded by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Stephen Wiley Miller, Assistant United States Attorney,
Richmond, Virginia, for Appellant. Amy Leigh Austin, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Richmond, Virginia, for
Appellee. ON BRIEF: Paul J. McNulty, United States Attorney,
Michael T. Hosang, Special Assistant United States Attorney, Rich-
mond, Virginia, for Appellant.
2                      UNITED STATES v. HAINES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   After Robert E. Haines was charged in the Eastern District of Vir-
ginia with the illegal possession of a firearm, in violation of 18 U.S.C.
§ 922(g)(1), the district court suppressed his inculpatory statements
on the ground that they were obtained in violation of the Constitution.
United States v. Haines, 3:01 CR256, Memorandum Opinion and
Order (E.D. Va. Nov. 29, 2001) (the "Suppression Order"). The Gov-
ernment has taken an interlocutory appeal of the Suppression Order,
pursuant to 18 U.S.C. § 3731. As explained below, we reverse and
remand.

                                   I.

   On November 28, 2001, the district court conducted an evidentiary
hearing in respect to Haines’s motion to suppress his statements and
the firearm underlying his indictment. Our recitation of the factual
underpinnings of this appeal, set forth below, is drawn from the evi-
dence presented in this hearing and from the findings made in the
Suppression Order.

   On July 12, 2001, the Richmond Police Department was involved
in the conduct of a surveillance operation in the 1300 block of North
27th Street. The surveillance was initiated because of recent drug and
homicide activity in that area of Richmond, but it was not directed at
any particular individual. Between 8:30 and 9:00 a.m., in the area
where the surveillance was ongoing, Officer William Breedlove
noticed Haines "walk around a parked van, look up and down the
street several times, and then motion to an individual who came out
of a house carrying a rifle with a scope." Suppression Order at 1.
Haines and the man with the rifle then entered the van and drove
away. Breedlove observed the license plate of the vehicle and, as the
district court found, he was "aware of a possible connection between
                       UNITED STATES v. HAINES                        3
the van and a homicide." Id. Breedlove then radioed to other Rich-
mond police officers a full description of the van, the individuals, the
firearm, and the preceding events.

   Two nearby officers, Robert S. Sprinkle and Eric Flick, heard the
radio broadcast and attempted to locate the van. After initially spot-
ting the van, Sprinkle and Flick briefly lost sight of it before finding
it again, parked in an alley at 30th and S Streets. Upon entering the
alley, Sprinkle and Flick observed three men near the van, two stand-
ing by the driver’s side door and the other, Haines, exiting from the
passenger’s side. As the district court explained, "Haines got out of
the van and ran." Id. at 2. According to Sprinkle, the officers, from
their vantage point, did not see a rifle in the possession of either
Haines or the other men.

   Officers Sprinkle and Flick then approached the two men who were
standing on the driver’s side of the van, and they asked the men if
they had any weapons on their persons or in the van. Both men
responded in the negative and consented to a pat-down and a search
of the van. No weapons were located, and Sprinkle immediately
radioed to other officers in the area to alert them that a suspect was
running from the van and might be armed. Moments later, another
officer encountered Haines, who was approximately three houses
from where the van was located. This officer drew his weapon and
instructed Haines to lie on the ground. Sprinkle promptly arrived,
handcuffed Haines, and took him to the police vehicle. After Haines
was secured, Sprinkle retraced Haines’s steps, and he discovered the
rifle and scope in the first backyard that Haines had passed through.
Sprinkle brought the rifle and scope back to the police vehicle, and
he then read Haines his Miranda warnings. According to the district
court, Haines thereafter "admitted that the firearm had been handed
to him . . . [that] he was a convicted felon and that [he and his asso-
ciates] were going to sell the weapon." Id.

   The following month, a grand jury indicted Haines for being a
felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1).
His trial was scheduled for December 4, 2001, and he moved to sup-
press both his statements and the rifle, asserting that they constituted
the fruit of an unconstitutional stop and arrest. After conducting a
hearing on the suppression motion, the district court, in the Suppres-
4                       UNITED STATES v. HAINES
sion Order of November 29, 2001, concluded that "[g]iven the totality
of the circumstances known to the officers in this case, there was not
reasonable, articulable suspicion that criminal activity was afoot, suf-
ficient to conduct an investigatory stop of the defendant." Id. at 4. As
a result, the court suppressed Haines’s inculpatory statements. With
respect to the rifle, however, the court concluded that "there was a
reasonable suspicion that a firearm was in the area," and that
"[a]ccordingly, the firearm itself will not be suppressed." Id. at 4-5.
Following entry of the Suppression Order, the Government unsuc-
cessfully moved to stay the trial pending appeal. On December 3,
2001, the Government filed its Notice of Appeal from the Suppres-
sion Order, certifying that its appeal was not taken for purposes of
delay and that the suppressed statements were substantial proof of
material facts in the proceeding.1 The Government then sought a stay
of trial in this Court, which we granted.

                                    II.

   In reviewing a district court’s suppression of evidence, we review
its factual findings for clear error and its legal conclusions de novo.
United States v. Johnson, 114 F.3d 435, 439 (4th Cir. 1997). And the
question of "[w]hether an officer has such reasonable suspicion to jus-
tify a stop-and-frisk is subject to de novo review." United States v.
Swann, 149 F.3d 271, 274 (4th Cir. 1998). Pursuant to the Supreme
Court’s decision in Terry v. Ohio, 392 U.S. 1 (1968), law enforcement
officers may properly conduct a brief investigative stop of an individ-
ual when they possess reasonable suspicion, grounded in specific
articulable facts, that he has been, is, or is about to be engaged in
criminal activity.

                                    III.

  On appeal, the Government asserts that the events occurring in
connection with the surveillance operation of July 12, 2001, were suf-
    1
   Pursuant to the second paragraph of 18 U.S.C. § 3731, the Govern-
ment may take an interlocutory appeal of the suppression of evidence, so
long as "the United States attorney certifies to the district court that the
appeal is not taken for purpose of delay and that the evidence is a sub-
stantial proof of a fact material in the proceeding."
                       UNITED STATES v. HAINES                        5
ficient to create a reasonable suspicion of ongoing criminal activity
and justify the investigatory stop conducted on Haines. The Govern-
ment maintains that, because the actions of the Richmond officers did
not violate Haines’s Fourth Amendment rights, the district court erred
in suppressing his incriminating statements. As explained below, we
agree.

                                  A.

   The Fourth Amendment protects the "right of the people to be
secure in their persons, houses, papers and effects, against unreason-
able searches and seizures." The Supreme Court has long made clear,
however, that "[t]he police can stop and briefly detain a person for
investigative purposes if the officer has a reasonable suspicion sup-
ported by articulable facts that criminal activity ‘may be afoot,’ even
if the officer lacks probable cause." United States v. Sokolow, 490
U.S. 1, 7 (1989) (citing Terry v. Ohio, 392 U.S. 1, 30 (1968)); see
also United States v. Place, 462 U.S. 696, 702 (1982) (observing that
Terry "implicitly acknowledged the authority of the police to make a
forcible stop of a person when the officer has reasonable, articulable
suspicion that the person has been, is, or is about to be engaged in
criminal activity." (emphasis in original).

   Reasonable suspicion, as we have succinctly observed, is a "com-
monsensical proposition." United States v. Lender, 985 F.2d 151, 154
(4th Cir. 1993). In determining whether an officer possessed reason-
able suspicion to conduct an investigatory stop, we must consider "the
totality of the circumstances confronting a police officer including all
information available to an officer and any reasonable inferences to
be drawn at the time of the decision to stop a suspect." United States
v. Crittendon, 883 F.2d 326, 328 (4th Cir. 1989). And in evaluating
the information confronting officers, the court must credit "the practi-
cal experience of officers who observe on a daily basis what tran-
spires on the street." Lender, 985 F.2d at 154. The Court has made
clear that "[t]he level of suspicion required for a Terry stop is obvi-
ously less demanding than that for probable cause," and "is considera-
bly less than proof of wrongdoing by a preponderance of the
evidence." Sokolow, 490 U.S. at 7. The Fourth Amendment merely
requires "‘some minimal level of objective justification’ for making
the stop." Id. (quoting INS v. Delgado, 466 U.S. 210, 217 (1984)). In
6                      UNITED STATES v. HAINES
other words, an officer "must be able to articulate something more
than an ‘inchoate and unparticularized suspicion or hunch.’" Id. (quot-
ing Terry, 392 U.S. at 27).

                                   B.

   The events in Richmond on the morning of July 12, 2001, where
this surveillance operation occurred, alerted the police officers that
criminal activity was afoot, and that, in connection therewith, Haines
posed a danger to both law enforcement and the general public. As
such, the officers possessed a sufficient reasonable suspicion to con-
duct their investigatory stop, i.e., the "stop and frisk" procedure of
Haines. The factors underlying this conclusion include the following:

    First, Haines met the classic description of a criminal lookout. As
the district court found, he "looked up and down the street several
times" and then signaled to a man with a rifle and a scope to come
out of the house. Suppression Order at 1. Second, Haines engaged in
this suspicious behavior in a high-crime area where drug-dealing and
violence is commonplace. As we have explained, "[w]hile a defen-
dant’s mere presence in a high crime area is not by itself enough to
raise reasonable suspicion, an area’s propensity toward criminal activ-
ity is something that an officer may consider." Lender, 985 F.2d at
154; see also United States v. Constantine, 567 F.2d 266, 267 (4th
Cir. 1977) (recognizing that "an area’s disposition toward criminal
activity is an articulable fact"). Third, as the court explained, Officer
Breedlove was then "aware of a possible connection between the van
and a homicide." Suppression Order at 1. Fourth, and significantly,
Officer Sprinkle and Sergeant Flick saw Haines exit the van and run
away just as they arrived in the alley. As the Court cogently stated in
Illinois v. Wardlow, "[h]eadlong flight — wherever it occurs — is the
consummate act of evasion: it is not necessarily indicative of wrong-
doing, but it is certainly suggestive of such." 528 U.S. 119, 124
(2000). And finally, after searching the van and the two individuals
standing next to its driver’s side door, but not finding the rifle, the
officers were reasonably entitled to believe that Haines, as the only
other occupant of the van, was in possession of the rifle as he ran
down the street.
                        UNITED STATES v. HAINES                         7
   Experienced officers, drawing reasonable inferences from Haines’s
behavior and the events of the morning of July 12, 2001, clearly pos-
sessed a reasonable suspicion to believe that criminal activity was
afoot. As the Court observed in Adams v. Williams, 407 U.S. 143, 145
(1972), "[t]he Fourth Amendment does not require a policeman . . . to
simply shrug his shoulders and allow a crime to occur." Furthermore,
the officers knew that if Haines was carrying the rifle and the scope
as he ran away, he posed a danger to both the officers and the general
public. See Terry, 392 U.S. at 24 (recognizing need for "law enforce-
ment officers to protect themselves and other prospective victims of
violence in situations where they may lack probable cause for an
arrest"). As such, the investigatory stop of Haines was lawful under
Terry v. Ohio, and the suppression of his statements was therefore erro-
neous.2

                                   IV.

   Pursuant to the foregoing, we reverse the Suppression Order, and
we remand for such other and further proceedings as may be appro-
priate.

                                         REVERSED AND REMANDED
  2
   Haines also contends that his statements must be suppressed because
the Terry stop conducted by the officers turned into an arrest without
probable cause when they drew their weapons, handcuffed him, and then
led him to a guarded police vehicle. Because the district court found that
the stop of Haines was unconstitutional, it did not reach the question of
whether the stop impermissibly turned into an arrest without probable
cause, and that issue is therefore not now before us. Our prior decisions
would indicate, however, that the officers’ conduct did not turn the Terry
stop into an arrest. See, e.g., United States v. Leshuk, 65 F.3d 1105,
1109-10 (4th Cir. 1995) ("[W]e have concluded that drawing weapons,
handcuffing a suspect, placing a suspect in a patrol car for questioning,
or using or threatening to use force does not necessarily elevate a lawful
stop into a custodial arrest for Miranda purposes.); United States v. Per-
ate, 719 F.2d 706, 708-09 (4th Cir. 1983) (blocking individual’s limou-
sine with police vehicles and drawing weapons does not escalate stop
into arrest).